Citation Nr: 0507144	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the RO.  

In November 2000, the Board remanded the reopened claim of 
service connection for PTSD for additional development of the 
record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran in this case currently is shown as likely as 
not to suffer from disability related to a diagnosis of PTSD 
due to at least one verified stressor event that happened 
during his period of active service that included his duty in 
the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. § 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matter in the veteran's favor.  


Service connection for PTSD

The veteran seeks service connection for PTSD.  He 
essentially contends that his psychiatric disability had its 
onset while he was still on active duty.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

With specific reference to PTSD, establishing service 
connection for PTSD requires: (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304 (f) (2004); Anglin v. West, 11 Vet. App. 361, 367 
(1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 
Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. 
§ 4.125 (2004).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'...Where...VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F. 3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki, supra, at 98.  

The Board notes that there is the diagnosis of PTSD of 
record.  Therefore the primary question which must be 
resolved in this decision is whether the veteran sustained a 
qualifying stressor within the requirements of 38 C.F.R. 
§ 3.304(f), as discussed hereinabove.  

Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Applying the directives of the Zarycki decision, the Board 
first finds that the veteran is not shown to have served in 
combat.  The veteran's military personnel and medical records 
do not indicate that he participated in combat or received 
decorations or awards suggestive of combat status, and there 
is no other corroborative evidence of record suggesting that 
he served in combat.  

As discussed, if the stressor(s) claimed as supporting a 
diagnosis of PTSD is not combat-related, "the veteran's lay 
testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

Because of significant effort, credible evidence has been 
obtained to provide substantial verification of at least one 
of the veteran's claimed stressor events during service in 
this case.  

The veteran has reported several in-service events that he 
believes led to his PTSD, including being made to clear the 
jungle with a flame-thrower and accidentally setting fire to 
Vietnamese citizens, transporting the dead and injured on 
return trips from delivering food to outposts, driving a 
convoy of supplies away from the Bien Hoa Airbase minutes 
before it was blown up, and encountering a Vietcong while on 
guard duty during a monsoon flashflood.  

Most of the stressor information provided by the veteran was 
not detailed enough to meet the requirements of the July 2001 
letter in which the RO asked for specific dates, locations 
and persons involved in the claimed incidents.  

However, the record reflects that the veteran's descriptions 
of some of these events were forwarded to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  A 
November 2003 report indicated that USASCRUR found evidence 
of an attack on Bien Hoa Airbase in October 1966.  

Of record are VA medical opinions dated in August 1993, 
September 1997, March 1999 and August 2004.  In their 
reports, each of the examiners diagnosed the veteran with 
PTSD.  The March 1999 and August 2004 examiners concluded 
that his condition was as likely as not related to his 
military service.  

The Board notes that the August 2004 VA examination report 
indicates that the veteran might have had a related 
manifestation that predated service; however, the examiner 
opined that he was exposed to significant trauma in Vietnam 
to cause his current case of PTSD.  Specifically, the 
examiner made note of the veteran's experience witnessing the 
airbase getting blown up as he left it.  

For these reasons, the Board finds that the evidence of 
record to be in relative equipoise in showing as likely as 
not that the veteran currently suffers from PTSD due to 
service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  



ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


